DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano et al. (English machine translation of JP 2006286729A).
Regarding Claims 1 and 7:  Hirano et al. teaches a ferrite powder (particles) coated with a conductive metal such as Ni (composite particle) ([0016] and [0024]).
	Regarding Claim 2:  Hirano et al. teaches the ferrite is a soft ferrite ([0012]).
Regarding Claim 8:  Hirano et al. teaches the coated particles have a particle size of 20 µm or less, teaching with sufficient specificity the claimed range of 1-20 µm ([0027]).
	Regarding Claim 9:  Hirano et al. teaches the particles mixed with a resin ([0033]).

Claim(s) 1, 2, and 6, 7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. (English machine translation of JP H07183110A).
Regarding Claims 1, 2, and 7:  Endo et al. teaches a soft ferritic powder (particle) coated with Ag, Ni, Au, or Pd (composite particle) ([0006]).
Regarding Claim 6:  Endo et al. teaches that the powder is a spherical shape ([0009]).
Regarding Claims 9 and 10:  Endo et al. teaches the powder mixed with a resin and molded ([0015]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (English machine translation of JP 2006286729A) in view of Aga et al. (Intl. Pub. No. WO2016043051A1, English equivalent US Pub. No. 2017/0301443 used for citation purposes).
Hirano et al. teaches the composite particle of claim 1 as set forth above.
Regarding Claims 3 and 6:  Hirano et al. does not teach the ferrite as spherical and comprising the particular claimed elements in the claimed amounts.  However, Aga et al. teaches ferrite particles having a spherical shape (abstract) and having a composition of 49.4 wt% Fe, 19.4 wt% Mn, 2.15 wt% Mg, and 0.39 wt% Sr (Table 1, Example 1).  Hirano et al. and Aga et al. are analogous art because they are concerned with the same field of endeavor, namely ferrite particles as magnetic filler materials.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include the ferrite of Aga et al. as the ferrite in the composition of Hirano et al. and would have been motivated to do so because Aga et al. teaches that the ferrite allows for excellent dispersibility and excellent uniformity with little surface unevenness ([0016]).
Regarding Claim 4:  The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the Curie point.  However, the combined references render obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, the particles rendered obvious have the same composition and particle size.  Therefore, the claimed physical properties would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.

s 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (English machine translation of JP H07183110A) in view of Aga et al. (Intl. Pub. No. WO2016043051A1, English equivalent US Pub. No. 2017/0301443 used for citation purposes).
Endo et al. teaches the composite particle of claim 1 as set forth above.
Regarding Claim 3:  Endo et al. does not teach the ferrite comprising the particular claimed elements in the claimed amounts.  However, Aga et al. teaches ferrite particles having a spherical shape (abstract) and having a composition of 49.4 wt% Fe, 19.4 wt% Mn, 2.15 wt% Mg, and 0.39 wt% Sr (Table 1, Example 1). Endo et al. and Aga et al. are analogous art because they are concerned with the same field of endeavor, namely ferrite particles as magnetic filler materials.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include the ferrite of Aga et al. as the ferrite in the composition of Endo et al. and would have been motivated to do so because Aga et al. teaches that the ferrite allows for excellent dispersibility and excellent uniformity with little surface unevenness ([0016]).
Regarding Claim 4:  The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the Curie point.  However, the combined references render obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, the particles rendered obvious have the same claimed composition and particle size.  Therefore, the claimed physical properties would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (English machine translation of JP 2006286729A).
Hirano et al. teaches the composite particle of claim 1.  
Hirano et al. does not teach the claimed thickness of the coating layer.  However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case, Hirano et al. teaches that the amount of coating can be adjusted between 8 and 40 wt% ([0025]).  Hirano et al. teaches that too small of a coating does not sufficiently increase the conductivity whereas too thick of a coating does not let electromagnetic waves to mass through the conductive layer and are instead reflected which lowers the electromagnetic wave absorption ([0025]).

  Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (English machine translation of JP H07183110A).
Regarding Claim 5:  Endo et al. teaches that the coating is present in 5-75% by weight of the coated powder ([0006]).
Endo et al. does not teach the coating thickness.  However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case, coating amount is directly correlated to thickness and can be adjusted within the disclosed amounts by one of ordinary skill in the art.
Regarding Claim 8:  Endo et al. teaches a particle size of 1 µm to 5 cm ([0006]).
prima facie case of obviousness exists (see MPEP 2144.05).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        March 9, 2022